‘Case: 1:20-cr-00299 Document #: 1 Filed: 06/17/20 Page 1 of 2 PagelD # #: 7

 

 
 

UNITED STATES DISTRICT COURT AUN I 7 2020
NORTHERN DISTRICT OF ILLINOIS °°” THOMAS G. BRUTON
EASTERN DIVISION CLERK, U.S. DISTRICT COURT

UNITED STATES OF AMERICA 9 ny

“ | a ‘2 Q CR A 99

Violations: Title 18, United States
HARDY LEE BROWNER JUDGE Doi

 

Code, Section 1001(a)(2)

. Magistrate Judge Jantz
The SPECIAL JANUARY 2019 GRAND JURY charges:

iL. At times material to this indictment:

a. The Federal Reon of Investigation was investigating possible
violations of federal criminal law in connection with defendant HARDY LEE |
BROWNER’s communications ith Individual A and defendant’s communications
related to a foreign terrorist organization.

b. The following matters, among others, were material to that
investigation:

e The individual or individuals that used the following Twitter accounts:
@AhKTheBlackArab. @RightlyGuidedTA, @Ahkishaykh, and
@ChocalateShaykh;

e Whether defendant communicated with Individual A; and

e Whether defendant emenatontad with the following Twitter accounts:

@AbuFarriss or @Dawla_NewsMedia.
Case: 1:20-cr-00299 Document #: 1 Filed: 06/17/20 Page 2 of 2 PagelD #:2

2. On or out July 15, 2015, at Chicago, in the Northern District of
Illinois,
HARDY LEE BROWNER,
defendant herein, did knowingly and willfully make a materially false, fictitious, and
fraudulent statement and eepresentation: The offense involved international
terrorism in a matter within the jurisdiction of the Federal Bureau of Investigation,
an agency within the executive branch of the Government of the United States. :
Specifically, the defendant stated to representatives of the Federal Bureau of
Investigation that:
a. defendant did not use the following Twitter accounts:
@AhkTheBlackArab, @RightlyGuidedTA, @Ahkishaykh, and @ChocalateShaykh;
b. defendant did not communicate with Individual A: and
& defendant did not communicate with the following Twitter
accounts: @AbuFarriss and @Dawla_NewsMedia.
Whereas, in truth and in fact, as defendant then well knew, these statements

were false;

In violation of Title 18, United States Code, Section 1001(a)(2).

A TRUE BILL:

 

FOREPERSON

 

UNITED STATES ATTORNEY
